Opinion issued October 18, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00511-CV
____________

ANDREI ALMAZOV, Appellant

V.

MARINA CHMELEVA, Appellee



On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2005-32893



MEMORANDUM  OPINION
	We dismiss this appeal for want of jurisdiction.  
	On June 14, 2005, the trial court signed an order for alternative service,
authorizing service on appellant, Andrei Almazov, by posting service of citation with
a true copy of the alternative service order on the door of appellant's last known
address.  Subsequently, the trial court, on July 26, 2005, signed a default decree of
divorce in favor of appellee, Marina Chmeleva, and against appellant.  Appellant filed
his notice of appeal from the decree on April 27, 2006.
	Appellant filed his notice of appeal 275 days after the trial court signed the
decree from which appellant desires to appeal.  Appellant did not timely file his
notice of appeal.  See Tex. R. App. P. 26.1 (requiring notices of appeal to be filed
within 30 days after the judgment appealed from is signed.); 26.1(c) (requiring
notices of appeal in restricted appeals to be filed within six months after the judgment
appealed from is signed).
	We dismiss appellant's appeal for want of jurisdiction. 
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.